DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite “the foam padding”, it is unclear “the foam padding” is the same as padding recited in claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “the outer soft shell provides facial protection configured to extend substantially over the forehead and configured to include a front lower edge having opposing, converging edges that are concave surfaces which lap over at least portions of the jaw and cheekbone areas to edges of the mouth”, which is directed to a human organism, i.e. “at least portions of the jaw and cheekbone areas to edges of the mouth”. For the purpose of applying art, claim 1 is understood as “the outer soft shell provides facial protection configured to extend substantially over the forehead and configured to include a front lower edge having opposing, converging edges that are concave surfaces which are configured to lap over at least portions of the jaw and cheekbone areas to edges of the mouth”.
	Claims 3-7 are rejected as being directed to a human organism as claims 3-7 are dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LaRocque (US20160242487)(hereinafter LaRocque).
Regarding claim 1, LaRocque teaches a safer football helmet (fig2, helmet 10) comprising: an outer soft shell including padding (para [0085], the soft sided helmet 10 is made of EVA foam), the outer soft shell configured to minimize otherwise injurious radial forces acting upon the head on contact, wherein the outer soft shell provides facial protection configured to extend substantially over the forehead (fig 5, forehead region 12) and configured to include a front lower edge having opposing edges that are concave surfaces which is configured to lap over at least portions of the jaw and cheekbone areas to edges of the mouth, and wherein the facial protection does no include a rigid face mask (annotated fig 2).

    PNG
    media_image1.png
    547
    555
    media_image1.png
    Greyscale

Regarding claim 5, LaRocque teaches the padding comprises foam rubber (para [0085], the soft sided helmet 10 is made of EVA foam, which is known as foam rubber).
Regarding claim 6, LaRocque teaches the foam padding comprises EVA foam (para [0085]), which is known as closed cell foam. 
Regarding claim 7, LaRocque teaches the facial protection comprises a hook and loop fastener clasp for protection of the mouth area (fig 8, para [0092]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over LaRocque (US20160242487) in view of Ganly (US 20190053563)(hereinafter Ganly).
Regarding claim 3, LaRocque teaches the padding of the soft shell comprises foam (para [0085], the soft sided helmet 10 is made of EVA foam). LaRocque does not clearly teach the padding of the soft shell is fabric-covered. However, in the same field of endeavor, Ganly teaches the foam padding of the soft shell of the helmet is fabric-covered (fig 10, para [0091], [0093], a fabric layer 11, an outer fabric 15). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the soft shell of LaRocque with fabric covered as taught by Ganly for benefit of wicking away sweat generated by the wearer (Ganly, para [0091]) and protecting the foam layer.
Regarding claim 4, LaRocque teaches the foam padding comprises a grid shaped pattern (fig 2, by arrangement of channels 31, 32, 51, 52).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732